Citation Nr: 0940957	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to 
October 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Winston-
Salem, North Carolina Department of Veterans' Affairs (VA) 
Regional Office (RO).

In a May 2007 decision, the Board denied the Veteran's claim.  
The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a November 2007 
Memorandum Decision, the Court vacated the prior Board 
decision and remanded the case for further proceedings.  The 
Board subsequently remanded the case in October 2007 for 
further development.


FINDINGS OF FACT

1.  The Veteran is shown to have served in the A Company, 
27th Engineer Battalion as well as the HHC XVIII Airborne 
Corps, and his military occupational specialty was that of a 
motor transport operator and indirect fire infantryman; A 
skill identifier noted a "P" next to the Veteran's military 
occupational specialty of the motor transport operator, 
thereby indicating service as a paratrooper.

2.  The Veteran is not shown to have diagnosis of PTSD that 
is based on a verified or potentially verifiable stressor 
event during his period of active service, to include service 
as a paratrooper.  


CONCLUSION OF LAW

The criteria for the establishment entitlement to service 
connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 38 C.F.R. 
§ 3.159 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.  

Prior to the initial adjudication of the Veteran's claim for 
service connection in the June 2004 rating decision, he was 
provided notice of the VCAA in March 2004.  Additional VCAA 
letters were sent in December 2007, July 2008 and February 
2009.  The VCAA letters indicated the types of information 
and evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  Thereafter, the Veteran received additional notice 
in December 2007 and February 2009, pertaining to the 
downstream disability rating and effective date elements of 
his claim and was furnished a Statement of the Case in 
October 2004 with subsequent re-adjudication in a September 
2009 Supplemental Statement of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, a private 
medical record, VA outpatient treatment reports, a VA 
examination and statements from the Veteran.  The Veteran has 
not indicated that he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).


With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements presented throughout the duration of the 
appeal, the Veteran has contended that his current PTSD is 
the result of his military duties and that he was with the 
HHC XVIII Airborne Corps.  His stressors consist of being 
stationed at Fort Bragg in 1982 during a time when numerous 
paratroopers were injured or fell to their deaths.  He states 
that one such paratrooper who died while jumping was a close 
friend by the name of Pvt. Theodore Rickelson.  The Veteran 
claims to have frequently jumped from planes in training 
exercises, and that he was on jump status during his entire 
service time, except for when he went to Germany in April 
1982 and to Fort Dix for four weeks.  He says that he was a 
truck driver when he was with the 27th Engineer Battalion, 
but that he still had to jump during that time and received 
jump pay.  The Veteran asserts that memories of jumping in 
1982 continue to cause him to have horrible memories and 
nervous problems.  In addition, the Veteran states that a 
very close friend of his, Sgt. Roy S. Moore, Jr., was killed 
while the veteran was stationed in Germany, and he (the 
Veteran) learned of the death in the same week that it 
occurred.

With regard to the third PTSD criterion, evidence of an in- 
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, then the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009).

Section 1154 requires that the Veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in- 
service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Here, the veteran's DD Form 214 confirms that he served 
during peacetime and that he was not awarded any medals 
indicative of combat.  The Board notes that the Veteran does 
not contend combat participation.  As there is no objective 
evidence showing his participation in combat, the law 
requires that his claimed stressors be independently 
corroborated by evidence other than his lay testimony or the 
diagnosis of PTSD.

The service personnel records reflect that the Veteran was 
assigned to the A Company, 27th Engineer Battalion while he 
was stationed at Fort Bragg from March 1979 to April 1982 
which was designated as a combat and airborne battalion.  See 
Joint Motion for Remand, page 3; see also e.g., 
www.bragg.army.mil/27eng.  Service personnel records also 
indicate that the Veteran was attached to the HHC XVIII 
Airborne Corps in December 1984, also while stationed at Fort 
Bragg.  The Veteran's service personnel records reflect that 
from April 1982 to December 1984, he was assigned to Company 
189th Air Traffic Control Battalion in Germany.  These 
records also indicate that the Veteran had received basic 
airborne training.  The Veteran's military occupational 
specialties (MOS) in service were as a motor transport 
operator and an indirect fire infantryman.  In the Joint 
Motion for Remand, the Secretary found that a skill 
identifier noted a "P" next to the Veteran's military 
occupational specialty of the motor transport operator, 
thereby indicating service as a paratrooper.  See Joint 
Motion for Remand, page 3.  

The Veteran also submitted a newspaper article from December 
1982 which reported deaths of 11 paratroopers stationed at 
Fort Bragg in the year of 1982, including Pvt. Theodore 
Rickelson in January 1982.  

Pursuant to a May 2009 request for verification of the 
Veteran's stressor information, the U.S. Army & Joint 
Services Records Research Center (JSRRC) reported that, based 
on review, the PTSD request on behalf of the Veteran was not 
researched due to lack of a valid stressor.  JSRRC explained 
that it was impossible for JSRRC to determine who the Veteran 
knew or what he personally witnessed and experienced.  

Service treatment reports are absent of any treatment for 
psychiatric conditions or any injuries resulting from 
parachuting.  

VA outpatient treatment reports from January 1990 to May 1995 
reflect no treatment for or diagnosis of a psychiatric 
condition.

In a February 2004 letter, private psychiatrist Dr. J.C.L. 
diagnosed the Veteran with chronic and severe PTSD.  
According to Dr. J.C.L., the Veteran reported several bad 
jumps during which he was injured or nearly injured.  Dr. 
J.C.L. also noted that the Veteran reported his PTSD symptoms 
had existed since experiencing his claimed stressor events in 
service. 

In an August 2009 VA examination, the Veteran reported that 
his military service included "guarding the canal zone" 
while stationed in Panama in 1979 or 1980, having two 
parachute accidents which injured his back and a 1980 
parachute accident which resulted in a friend being killed, 
Sergeant Moore, although he reported not seeing the accident 
or being involved.  His specific PTSD stressor was noted in 
this examination as an accident involving actual or 
threatened serious injury or death to another, occurring in 
the late 1980's at Fort Bragg, North Carolina during the 
Veteran's military service and which involved Sergeant 
Theodore Moore as the victim.  The Veteran reported that 
following Sergeant Moore's death, he still had to make 
parachute jumps himself and had some bad jumps in the past.  
The examiner concluded, based upon a review of the claims 
file and an examination of the Veteran, that the Veteran did 
not meet the criteria for PTSD and he was diagnosed with 
alcohol abuse and depression, not otherwise specified.  The 
examiner opined that the Veteran's mental health symptoms 
were not likely due to stressors occurring while on active 
military service.  The examiner further concluded that there 
was at least as likely a chance that the mental health 
symptoms were caused by other factors occurring in the 
Veteran's life after serving in the Army, such as alcohol 
abuse, two "driving under the influence" incidents, the 
death of both the Veteran's parents, two divorces and the 
death of his spouse.

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

The Board notes that the August 2009 VA examiner's 
conclusions, stating the Veteran's mental health symptoms 
were not likely due to stressors occurring while on active 
military service, was predicated upon a review of the claims 
file, including the private medical record furnished by Dr. 
J.C.L. in February 2004, as well as an examination of the 
Veteran.  The VA examiner also provided an extensive 
rationale to support his findings, including citing relevant 
findings from the claims file as well as referring to the 
Veteran's own statements.  The Board finds this conclusion is 
consistent with the evidence of record and affords this 
opinion greater weight than the letter provided by the 
Veteran's private physician, Dr. J.C.L. which diagnosed the 
Veteran with PTSD based solely on the Veteran's statements of 
an in-service stressor.  Finally, the objective medical 
evidence of record demonstrates that the Veteran was not 
treated for any psychiatric disabilities until February 2004, 
the date of Dr. J.C.L.'s report, thereby further supporting 
the August 2009 VA examiner's opinion.  

After reviewing the record, the Board finds the preponderance 
of the evidence to be against the Veteran's claim of service 
connection for the PTSD.  The Board finds that the service 
personnel records and December 1982 newspaper article 
indicate that the Veteran was at Fort Bragg, North Carolina 
during the time when there were paratrooper deaths in 1982, 
including the death of Pvt. Rickelson.  See Pentacost v. 
Principi, 16 Vet. App. 124 (2002).  The Board also finds, 
however, that there is no evidence of a diagnosis of PTSD 
based upon a verified stressor and no evidence of a currently 
diagnosed psychiatric disability which is related to the 
Veteran's active service by way of a nexus opinion.  In this 
regard, the Board notes that greater weight has been afforded 
to the opinion of the VA examiner, which concluded that the 
Veteran did not meet the criteria for PTSD and his mental 
health symptoms were not likely due to stressors occurring 
while on active military service.  

The Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for PTSD.

Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In this case, the Board finds that the 
Veteran is competent to attest to his symptomatology, both at 
the time of his active service and subsequently thereafter, 
however, he is not competent to provide evidence regarding 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for PTSD is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


